DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 08/22/2018. It is noted, however, that applicant has not filed a certified copy of the  DE10 2018 214 190.8 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the word “region ( )” in the line above the last line of the amended specification filed 08/25/2022 for replacing paragraph on p.12 line 10 - p. 13  line 11is described. However, it does not include reference number in the parenthesis.  It is unclear if it has a reference number that corresponds to the ones shown in the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding clam 1, it is unclear if “a tool shank” recited in line 6 is the same as the one recited in lines 1-2. For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the tool shank” in line 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekimoto et al. (JP 61-090843A).
Regarding claim 1, Sekimoto discloses a hydraulic expanding chuck (Figs. 1-6) for receiving and clamping a tool shank (10), comprising a main body (1); a clamping section (1) that extends along a longitudinal central axis of the expanding chuck, the clamping section having a clamping part lying in a neck region (1), in which are formed a central receiving opening (3) for receiving the tool shank and a chamber system that can be supplied with a fluid pressure, the chamber system comprising at least one pressure chamber (21, second paragraph on p. 4, translation), which in a radial direction is separated from the receiving opening by an expansion wall (13, first and second paragraphs, p. 5, translation) yielding elastically under the fluid pressure and can be supplied with fluid pressure via at least one axial pressure channel (26, “a communication hole which communicates the annular space 21 with a pressure chamber 27 formed on a side of the piston 23 of the cylinder hole 22”, second paragraph, p. 4, translation. It is noted that in Fig. 2, it does not have reference number 26. However, one would have understood it is the hole labeled “28” between the pressure chamber 27 and the annular space between an opening of an outer peripheral surface of the holding portion 11 and an inner peripheral surface of the fitting hole 3.), which proceeds from a piston clamping mechanism (23, 24, 25, a piston, a screw, and a steel ball, respectively, fourth para. on p.4, translation) accommodated in a clamping region of the hydraulic expanding chuck, wherein, at least in the region that accommodates the piston clamping mechanism, the clamping section is configured and/or machined in such a way that recesses and cavities lying in the region that accommodates the piston clamping mechanism are positioned relative to each other and/or distributed over the circumference so that deformations and/or distortions induced by a pressure buildup while clamping the tool become superposed in the clamping region in such a way that the longitudinal central axis of the neck region remains largely in alignment with the longitudinal central axis of the expanding chuck. (It is noted the clamping mechanism 23, 24, 25 are disposed symmetrically to the central longitudinal axis of the hydraulic expansion chuck, similar to the structure of applicant’s invention. Therefore, it also achieves the similar function of that the longitudinal central axis of the neck region remains largely in alignment with the longitudinal central axis of the expanding chuck during clamping of the tool shank.)
Regarding claim 2, Sekimoto discloses at least in the region that accommodates the piston clamping mechanism, the clamping section is configured and/or machined in such a way that the cross section perpendicular to the longitudinal central axis has essentially an n-count rotational symmetry, wherein n is a whole number ≥ 2, and the cavities filled with hydraulic fluid are uniformly distributed over the circumference. (Fig. 2)
Regarding claim 3 Sekimoto discloses in the region that accommodates the piston clamping mechanism, the clamping region is configured and/or machined in such a way that the cross section perpendicular to the longitudinal central axis has essentially a point symmetry (Fig. 2).
Regarding claim 4, Sekimoto discloses the piston clamping mechanism has at least one bore (22) for a sealed reception of a pressure piston (23) that borders a pressure generating chamber (27) and can be axially displaced by an allocated adjusting screw (24) for building up a clamping pressure. (Fig. 2, second and third paragraphs on p. 4, translation)
Regarding claim 5, Sekimoto discloses the pressure generating chamber (27) is hooked up (to make a connection with) to at least one filling and venting bore (28) that can be sealed fluid tight (fourth paragraph, p. 4, translation).
Regarding claim 6, Sekimoto discloses the at least one filling and venting bore (28) can be locked by at least one closing body (30, a steel ball), which can be pressed against a closure seat (29, a seal material) under the influence of the clamping pressure generated by the piston clamping mechanism.
Regarding claim 7, Sekimoto discloses the piston clamping mechanism lies essentially in a clamping plane perpendicular to the longitudinal central axis (Fig. 1 and 2).
Regarding claim 10, Sekimoto discloses a shank part (2) for coupling the hydraulic expanding chuck to a module of a modular tool system or to a machine spindle is fastened to the main body on a side facing away from the clamping region. (Fig. 1, fifth paragraph, p. 3, translation)
Regarding claim 11, Sekimoto discloses n=2 for the n-count rotational symmetry.
Regarding claim 12, Sekimoto discloses at least one filling and venting bore (28) lies essentially in the clamping plane. (Fig. 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto in view of Schuffenhauer et al. (US 2011/0175300).
Regarding claim 8, Sekimoto does not disclose the clamping region has a diameter that essentially corresponds to a multiple of a diameter of the neck region.
Schuffenhauer discloses a hydraulic expansion chuck (1) having a basic body (8), a fastening cone (7) forms on a machine-side part of the chuck, a clamping sleeve (9) placed in a widened annular region (10) onto a tool side end of the basic body (8). The clamping sleeve tapers in a stepped manner to form a narrow neck region (5). (para. 31, Figs. 1-3) A pressure generation unit (24) (FIG. 5), which is accommodated in the widened annular region (10) at the machine-side end of the clamping sleeve (9). (Para. 36). Schuffenhauer’s invention is based on the object of specifying a hydraulic expansion chuck which is advantageous, in particular, for realizing long and narrow designs, such for mold and die construction. (Paras. 4 and 6) Schuffenhauer further discloses the narrow neck region (5, a clamping sleeve) is drawn out on the tool side to form an elongate, narrow neck region, the axial length of which is at least four times its external diameter. (para. 19)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic expansion chuck of Sekimoto such that its body (1) has a clamping sleeve (9) placed in a widened annular region of the body and includes a narrow neck region extends out on the tool side, as taught by Schuffenhauer, to enable the chuck with a tool to work on a workpiece requiring a long and narrow chuck.
Sekimoto in view of Schuffenhauer teaches the clamping region has a diameter that is larger than a multiple of the diameter of the neck region (Fig. 3 of Schuffenhauer shows the diameter of the widen annular region 10 is greater than twice a diameter of the neck region 5). Sekimoto in view of Schuffenhauer does not teach the clamping region has a diameter that essentially corresponds to a multiple of the diameter. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) In this instant case, it would have been obvious to modify the clamping region to have a diameter that essentially corresponds to a multiple of the diameter depending on the actual geometry of the workpiece to efficiently machine the workpiece.
Regarding claim 9, Sekimoto in view of Schuffenhauer does not disclose the length of the neck region corresponds to a multiple of the diameter of the neck region. (Although Para. 19 of Schuffenhauer discloses the axial length of the narrow neck region is at least four times its external diameter.) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the neck region to correspond to a multiple of the diameter of the neck region, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instant case, it would have been obvious to modify the length of the neck region to correspond to a multiple of the diameter of the neck region for effectively machine a workpiece having a particular geometry.
Regarding claim 13, Sekimoto in view of Schuffenhauer does not disclose the length of the neck region corresponds to a multiple of at least three times the diameter of the neck region.
Para. 19 of Schuffenhauer discloses the axial length of the narrow neck region is at least four times its external diameter which overlap the recited range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) In this instant case, it would have been obvious to modify the length of the neck region of Sekimoto in view of Schuffenhauer to correspond to a multiple of at least three times the diameter of the neck region, depending on the actual geometry of the workpiece, to efficiently machine the workpiece.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. Applicant argues Sekimoto does not disclose or suggest an axial pressure channel. (p. 8) However, the communication hole 26 is an axial channel since it extends in an axis of the hole as seen in Fig. 2. Sekimoto discloses “Reference numeral 26 denotes a communication hole which communicates the annular space 21 with a pressure chamber 27 formed on an m side of the piston 23 of the cylinder hole 22, and “28 is a hole for machining the communication hole 26”. (p. 5, 5th paragraph, translation). In Fig. 2 it does not have a reference number 26. However, from the disclosure above and Fig. 2 by Sekimoto one can understand the communication hole 26 is the hole mislabeled “28” between the pressure chamber 27 and the annular space between an opening of an outer peripheral surface of the holding portion 11 and an inner peripheral surface of the fitting hole 3.). Therefore, from Fig. 2, the communication hole clearly is an axial pressure channel since it is a hole extending in an axis of the hole. 
Because of the above reason, the examiner maintains the rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHWEN-WEI SU/Primary Examiner, Art Unit 3722